1       IN THE SUPREME COURT OF THE STATE OF NEW MEXICO

 2 Opinion Number:

 3 Filing Date: March 9, 2017

 4 NO. S-1-SC-35407

 5 STATE OF NEW MEXICO,

 6       Plaintiff-Appellant,

 7 v.

 8 DESIREE LINARES,

 9       Defendant-Appellee.

10 APPEAL FROM THE DISTRICT COURT OF LINCOLN COUNTY
11 James Waylon Counts, District Judge


12 Hector H. Balderas, Attorney General
13 Martha Anne Kelly, Assistant Attorney General
14 Albuquerque, NM

15 for Appellant

16 Bennett Baur, Chief Public Defender
17 J.K. Theodosia Johnson, Assistant Public Defender
18 Santa Fe, NM

19 for Appellee
 1                                         OPINION

 2 NAKAMURA, J.

 3   {1}   A court-appointed psychologist evaluated Defendant, Desiree Linares, and

 4 recommended that she be found incompetent to stand trial due to mental retardation.1

 5 See NMSA 1978, § 31-9-1.6 (1999). The State doubted the court-appointed

 6 psychologist’s testing methodology and conclusions and requested an opportunity to

 7 conduct an independent evaluation utilizing its own expert. The district court granted

 8 this request, but because Linares had filed a speedy-trial motion and the proceedings

 9 had been fraught with needless and unexplained delay, the district court allowed the

10 court-appointed psychologist to attend and observe the State’s independent evaluation

11 to ensure the issue of Linares’s mental retardation was quickly resolved. The State

12 insisted that this was unacceptable and unlawful and declined to conduct the

13 evaluation because the court-appointed psychologist would be present. Ultimately,

14 the district court accepted the court-appointed psychologist’s recommendations and


15         1
             We are aware that it is no longer acceptable to describe individuals with
16   developmental disabilities as “mentally retarded.” This now-defunct phrase is part
17   and parcel of a rhetoric that dehumanized and delegitimized valuable members of our
18   society. Sadly, our statutes continue to utilize this troubling convention. As our duty
19   in this case is to determine whether or not the law as set out by statute was followed,
20   we must use descriptive phrases we find unsettling. We encourage our Legislature
21   to amend the statutes applicable to the developmentally disabled and replace any
22   terms that have pejorative or derogatory connotations with suitable and respectful
23   alternatives.
 1 found Linares incompetent due to mental retardation. Linares was civilly committed

 2 to the New Mexico Department of Health (DOH) and the criminal proceedings

 3 against her were dismissed.

 4   {2}   In this direct appeal, the State contends that the district court abused its

 5 discretion and effectively denied it an opportunity for an “independent” evaluation

 6 by permitting the court-appointed psychologist to attend the second, independent

 7 evaluation which ultimately did not occur. The State also argues that the district

 8 court abused its discretion in concluding that Linares is incompetent to stand trial.

 9 Lastly, the State asserts that the procedural requirements of Section 31-9-1.6(B) and

10 (C), which specify the procedures a district court must follow when committing a

11 defendant to involuntary civil confinement, were not followed. We find no error in

12 the proceedings below and affirm.

13 I.      BACKGROUND

14   {3}   Linares and Alexis Shields resided together as the foster children of Evelyn

15 Miranda. In June 2011, Linares and Shields devised a plan to run away from

16 Miranda’s home. The children intended to place a piece of cloth soaked in nail polish

17 remover over Miranda’s mouth and nose rendering her unconscious, tie her down

18 with electrical cords, steal her vehicle, and drive away. The children’s ill-conceived


                                             2
 1 plan went dreadfully awry. Miranda struggled with the children when they attempted

 2 to hold the cloth over her mouth. Linares restrained Miranda as Shields smothered

 3 Miranda with a pillow and suffocated her. The children fled in Miranda’s vehicle but

 4 were later apprehended by the authorities.

 5   {4}   Linares was indicted in June 2011 in the Twelfth Judicial District Court and

 6 charged as a serious youthful offender with first-degree (willful and deliberate)

 7 murder and (alternatively) first-degree felony murder.2 Linares was also charged with

 8 a host of other lesser offenses.3 Shortly after the indictment was filed, Linares filed

 9 a demand for speedy trial.

10   {5}   In the months following the indictment, Linares filed several unopposed

11 motions to continue trial, and trial was postponed and reset several times. At the end

12 of May 2012—nearly a year after Linares was indicted—Linares again sought a

13 continuance, this time indicating that the parties required additional time to negotiate

14 a plea. The court granted the motion and set an August 24, 2012, plea deadline.


         2
15         The predicate offense underlying the felony-murder charge was unlawful
16 taking of a motor vehicle.
         3
17         The lesser offenses charged included conspiracy to commit first-degree
18 murder, conspiracy to commit felony-murder, kidnapping, conspiracy to commit
19 kidnapping, unlawful taking of a motor vehicle, conspiracy to commit unlawful
20 taking of a motor vehicle, larceny, and tampering with evidence.

                                              3
 1   {6}   The plea the parties negotiated required Linares to plead no-contest to first-

 2 degree (willful and deliberate) murder and to the other lesser charges for which she

 3 was indicted and to testify against Shields. In return, the State agreed to not seek

 4 adult sanctions against Linares but to commit her to the care of the Children, Youth,

 5 and Families Department until the age of 21.

 6   {7}   The parties agreed that a predisposition study and report addressing Linares’s

 7 amenability to treatment would be beneficial and Linares asked the court, citing

 8 NMSA 1978, § 32A-2-17 (2005), to order the Children Youth and Families

 9 Department to prepare a pre-disposition report. In August 2012, the court ordered

10 Linares to undergo a predispositional diagnostic evaluation and Dr. Susan Cave was

11 appointed by the court to conduct that evaluation.

12   {8}   Dr. Cave completed her evaluation on December 5, 2012, and concluded that

13 Linares’s intelligence quotient (IQ) is 68 and that she is mildly mentally retarded.

14 Despite this conclusion, Dr. Cave determined that Linares was “minimally competent

15 to proceed at sentencing.”

16   {9}   The court held a change of plea hearing on December 13, 2012, to review the

17 terms of the plea agreement the parties reached and to confirm that Linares

18 understood the terms of the agreement and was entering into it voluntarily. At that


                                              4
 1 hearing, the court asked both counsel why the case had been delayed so long, noted

 2 that plea negotiations had been ongoing for some time, and pointed out that trial had

 3 been set for the previous summer. No adequate explanation for the delay was

 4 forthcoming from either party.

 5   {10}   On December 28, 2012, Linares withdrew her plea. Contrary to the parties’

 6 agreement, the district court was required by law to impose adult sanctions. See

 7 generally State v. Jones, 2010-NMSC-012, ¶ 17, 148 N.M. 1, 229 P.3d 474

 8 (explaining that a serious youthful offender convicted of first-degree murder “must

 9 receive an adult sentence.”). Trial was once more rescheduled, this time for March

10 2013.

11   {11}   In late January 2013, Linares moved for a hearing on mental retardation. One

12 day after filing that motion, Linares moved to dismiss the case, which had been

13 pending for nineteen months, on speedy-trial grounds.

14   {12}   An amended superseding grand jury indictment was filed in February 2013.

15 The first-degree (willful deliberate) murder charge was dropped. Linares was charged




                                              5
 1 with two alternative counts of felony murder4 and several lesser offenses.5

 2   {13}   At the end of February 2013, the district court entered a sua sponte order

 3 vacating the March 2013 trial setting. The court determined that Linares’s possible

 4 incompetency precluded any further proceedings.

 5   {14}   In June 2013, the State filed a motion to compel an independent evaluation of

 6 Linares’s alleged mental retardation on the grounds that Dr. Cave’s December 5,

 7 2012, report contained problematic internal inconsistencies. The State emphasized

 8 that Dr. Cave’s conclusion that Linares is mentally retarded, and thus, incompetent,

 9 could not be reconciled with Dr. Cave’s conclusion that Linares was competent to

10 enter into a plea. The State also emphasized that Dr. Cave submitted an additional

11 report on May 13, 2013, in which she withdrew her initial conclusion that Linares

12 was ever competent.6 This subsequent report, the State argued, was further evidence

13 that Dr. Cave’s conclusions were suspect.

14   {15}   A hearing on the State’s motion for an independent evaluation was held on

15 March 14, 2014.            At that hearing, the State called Dr. Noah Kaufman, a

            4
16              Kidnapping and robbery served as the alternative predicate felonies.
         5
17         The lesser charges included kidnapping, conspiracy to commit kidnapping,
18 robbery, conspiracy to commit robbery, and tampering with evidence.
            6
18              Dr. Cave’s May 13, 2013, report was not made part of the record proper.

                                                 6
 1 neuropsychologist, as a witness and elicited testimony from him that called into

 2 question both the methodology underlying Dr. Cave’s assessment of Linares’s IQ and

 3 Dr. Cave’s determination that Linares is mildly mentally retarded.

 4   {16}   At the end of the hearing, the court agreed that the State’s concerns about the

 5 reliability of Dr. Cave’s evaluation were legitimate and further concluded that the

 6 State should have an opportunity to perform an independent assessment of Linares’s

 7 mental faculties. But growing concern about the delay that had plagued the

 8 proceedings prompted the court to grant defense counsel’s request that Dr. Cave be

 9 permitted to attend the State’s independent evaluation. The court made clear,

10 however, that Dr. Cave could not participate or interfere with the State’s evaluation

11 in any way.

12   {17}   At the end of March 2014, the State filed a motion to prohibit Dr. Cave from

13 attending its independent evaluation. At the motion hearing, Dr. Kaufman insisted

14 that the rules of professional conduct governing psychologists precluded him from

15 conducting a neuropsychological examination where a third-party observer would be

16 present. The district court was unpersuaded and affirmed its earlier ruling that Dr.

17 Cave could attend and observe the independent evaluation. The court made clear that

18 its decision to permit Dr. Cave to attend was motivated by the court’s desire to avoid


                                               7
 1 any further delay in the proceedings and to ensure that the issue of Linares’s mental

 2 retardation was resolved as efficiently and as quickly as possible. The State stood

 3 firm and indicated that it would not conduct the evaluation if Dr. Cave would be

 4 present. The court also stood firm and entered an order quashing its previous order

 5 permitting the independent evaluation.

 6   {18}   A final hearing to decide whether or not Linares is mentally retarded was held

 7 on September 11, 2014. Dr. Cave was present and testified, consistent with her

 8 reports, that Linares’s IQ is 68 and that she is mentally retarded as that term is defined

 9 in Section 31-9-1.6(E). The State called yet another psychologist, Dr. Edward Siegel,

10 as a witness. Like Dr. Kaufman, Dr. Siegel attempted to discredit and undermine Dr.

11 Cave’s conclusions by highlighting the alleged inadequacies of her evaluation

12 methods and by pointing out several inconsistencies throughout her reports. At the

13 conclusion of the hearing, the court advised the parties that it would pronounce its

14 ruling by written order.

15   {19}   In an order dated October 2, 2014, the court found that Linares’s IQ is 68 and

16 concluded that Linares is mentally retarded as defined by Section 31-9-1.6(E). The

17 court also found that there was not a substantial probability that Linares would

18 become competent to proceed in a criminal or youthful-offender case within a


                                               8
 1 reasonable time and that, because Linares was accused of first-degree murder,7 she

 2 poses a likelihood of harm to others. Finally, the court ordered that Linares was to

 3 remain in the custody of the Lincoln County Detention Center pending

 4 commencement of civil commitment proceedings.

 5   {20}   The civil commitment proceedings were conducted in the Thirteenth Judicial

 6 District Court. In the petition initiating those proceedings filed by the DOH on

 7 January 27, 2015, the DOH averred that Linares is a danger to herself and others and

 8 recommended that the court commit Linares to the DOH for a period of habilitation.

 9 The Thirteenth Judicial District Court agreed with the DOH’s findings and accepted

10 the recommendation to civilly commit Linares to the DOH.

11   {21}   On June 11, 2015, the State filed a direct appeal with this Court under NMSA

12 1978, Section 39-3-3(B) (1972), Rule 12-201(A)(2) NMRA, and State v. Smallwood,

13 2007-NMSC-005, 141 N.M. 178, 152 P.3d 821. Our jurisdiction over this matter is

14 not contested.

15 II.      DISCUSSION


            7
16           The district court’s order states that Linares “is charged with First Degree
17   Murder (Willful and Deliberate) or, in the alternative, Felony Murder . . . .” The
18   amended superseding grand jury indictment did not charge Linares with first-degree
19   willful and deliberate murder. As noted, the amended grand jury indictment included
20   only two alternative counts of first-degree felony murder.

                                              9
 1   {22}   As previously noted, the State makes three arguments on appeal. We review

 2 each argument in turn.

 3 A.       The District Court’s Decision to Permit Dr. Cave to Attend the State’s
 4          Independent Evaluation Was Not an Abuse of Discretion and Did Not
 5          “Effectively Deny” the State an Opportunity for an Independent
 6          Evaluation

 7   {23}   The State first argues that the district court abused its discretion in permitting

 8 Dr. Cave to attend the State’s independent evaluation. As the ensuing discussion

 9 makes clear, this argument requires us to review the district court’s discretionary

10 determination. See State v. Garcia, 2000-NMCA-014, ¶ 28, 128 N.M. 721, 998 P.2d
11 186 (reviewing the district court’s denial of the state’s request for a second

12 competency evaluation for abuse of discretion); State v. Lopez, 1978-NMSC-060, ¶

13 3, 91 N.M. 779, 581 P.2d 872 (observing that we review the district court’s ruling as

14 to a defendant’s competency to stand trial for abuse of discretion).

15   {24}   “Where an abuse of discretion is claimed by appellant, appellant bears a heavy

16 burden, in view of the long-standing rule that the reviewing court will not overturn

17 the action of the trial court absent a patent abuse of manifest error in the exercise of

18 discretion.” Spingola v. Spingola, 1978-NMSC-045, ¶ 19, 91 N.M. 737, 580 P.2d
19 958. “An abuse of discretion occurs when a ruling is against logic and is clearly

20 untenable or not justified by reason.” State v. Sarracino, 1998-NMSC-022, ¶ 20, 125

                                                10
 1 N.M. 511, 964 P.2d 72 (internal quotation marks and citation omitted). We view the

 2 evidence in the light most favorable to the district court’s decision, resolve all

 3 conflicts and indulge all permissible inferences to uphold that decision, and disregard

 4 all evidence and inferences to the contrary. See Lopez, 1978-NMSC-060, ¶¶ 6-7.

 5   {25}   “Section 31-9-1.6 articulates the procedure for determining whether a

 6 defendant is incompetent to stand trial as a result of mental retardation . . . .” State

 7 v. Flores, 2004-NMSC-021, ¶ 10, 135 N.M. 759, 93 P.3d 1264. Section 31-9-1.6(A)

 8 provides that “[u]pon motion of the defense requesting a ruling, the court shall hold

 9 a hearing to determine whether the defendant has mental retardation as defined in

10 Subsection E of this section.” Section 31-9-1.6(E) and our case law make clear that

11 an “intelligence quotient of seventy or below establishes a presumption of mental

12 retardation.” Flores, 2004-NMSC-021, ¶ 10 (citing Section 31-9-1.6(E)).

13   {26}   The varying provisions within Section 31-9-1.6 do not give the district court

14 any specific procedural guidance as to how it is to resolve issues related to a

15 defendant’s mental condition. The statute is silent as to when the defendant may

16 move for such an evaluation, whether the court might independently arrange for an

17 evaluation during the proceedings if it develops concerns about a defendant’s mental

18 condition, who must pay for the evaluation, or the time frame that governs once it is


                                              11
 1 determined that an evaluation of the defendant’s mental condition is necessary. The

 2 procedural rules that govern these issues are found in NMSA 1978, Section 43-1-1

 3 (1999) and Rule 5-602 NMRA. The State points to Rule 5-602(C) and case law

 4 construing this provision as support for its claim that permitting Dr. Cave to attend

 5 the independent evaluation was an abuse of discretion.

 6   {27}   Rule 5-602(C) provides that “[u]pon motion and upon good cause shown, the

 7 court shall order a mental examination of the defendant before making any

 8 determination of competency under this rule.” Looking to the plain text of Rule 5-

 9 602(C), the Court of Appeals has observed that it “provides an appropriate procedure

10 for any request, be it initial or subsequent, for court-ordered mental evaluations of a

11 criminal defendant.” Garcia, 2000-NMCA-014, ¶ 26. The Court noted, however,

12 that the rule neither permits nor prohibits additional evaluations. Id. Accordingly,

13 the Court concluded that a district court’s decision to order a second evaluation is

14 entirely discretionary. Id. ¶ 28. We agree with this conclusion.

15   {28}   The unexplained delay that plagued Linares’s case as well as the specter of

16 Linares’s speedy-trial motion weighed heavily on the district court’s assessment of

17 the arguments presented at the March 14, 2014, hearing, the hearing at which the

18 court determined that the State would be allowed an independent evaluation and that


                                             12
 1 Dr. Cave could attend that evaluation. Defense counsel initially suggested, at that

 2 hearing, that the issue of Linares’s mental retardation would be most expeditiously

 3 resolved if the State’s independent evaluation was limited only to an assessment of

 4 Linares’s IQ. The court disagreed, expressed concern that any half-measures would

 5 only give rise to the possibility for further delays, and concluded that it was most

 6 prudent to give the State a full opportunity to completely address and resolve the

 7 issue of Linares’s retardation. Defense counsel then inquired whether Dr. Cave could

 8 attend the State’s evaluation and suggested that this alternative would also do much

 9 to ensure that the proceedings were expedited. Counsel explained that, if Dr. Cave

10 was satisfied with the procedures used during the independent evaluation, there

11 would be no need for any further evaluations and no further delays. The court

12 emphasized that its interest was to ensure a speedy resolution of the issue and asked

13 the State whether it had any opinion on the matter. The State responded that it was

14 not amenable to defense counsel’s suggestion.

15   {29}   In the end, the court permitted Dr. Cave to attend the evaluation because the

16 efficient administration of justice demanded this result. The court made it abundantly

17 clear that its decision to permit Dr. Cave to attend was predicated on the fact that

18 there had been unnecessary delay and the attorneys had not been diligent in seeing the


                                              13
 1 case brought to a timely resolution. The court informed the State that, if Dr. Kaufman

 2 felt he could not conduct the evaluation with Dr. Cave present, the court was inclined

 3 to quash the order granting the independent evaluation. The State declined to conduct

 4 the evaluation and the court quashed its previous order.

 5   {30}   It is apparent that the court was willing to permit Dr. Cave to attend the State’s

 6 evaluation because Linares’s speedy-trial claim loomed, there had been unnecessary

 7 delay, and allowing Dr. Cave to attend would put her in the best position to testify

 8 and comment about the tests conducted at the independent evaluation and how those

 9 tests were scored. Putting Dr. Cave in this position ensured that, if there was any

10 future disagreement between the parties about the merits of the State’s testing

11 methodology, those issues could be addressed and resolved quickly. We recognize

12 that permitting observers to attend psychological evaluations is undesirable, but this

13 does not outweigh the district court’s reasonable concerns about delay.

14   {31}   The district court permitted Dr. Cave to attend the State’s independent

15 evaluation so as to ensure the swift administration of justice and balance the

16 competing interests of the parties. The court’s decision was not, as the State

17 contends, arbitrary, illogical, or without justification. The court’s determination was

18 an acceptable and understandable exercise of its discretionary authority in light of the


                                                14
 1 unique difficulties presented in this case.

 2 B.       The Trial Court Did Not Abuse Its Discretion in Finding Linares
 3          Incompetent to Stand Trial

 4   {32}   The State next argues that the district court abused its discretion in concluding

 5 that Linares is incompetent to stand trial due to mental retardation. The State points

 6 out that Dr. Cave initially reported that Linares was competent to enter into a plea and

 7 proceed at sentencing and further notes that some portions of Dr. Cave’s reports and

 8 testimony support the conclusion that Linares is competent to stand trial. The

 9 standard of review applied to this argument is the same as that applied to the

10 arguments in the immediately preceding section of discussion.

11   {33}   A defendant may be incompetent to stand trial due to mental retardation;

12 however, mental retardation, in and of itself, is not conclusive evidence that a

13 defendant is incompetent. See 21 Am. Jur. 2d Criminal Law § 86 (2016) (footnote

14 omitted) (“Although mental retardation in and of itself is generally insufficient to give

15 rise to a finding of incompetence to stand trial, a defendant may be incompetent based

16 on retardation if the condition is so severe as to render him or her incapable of

17 functioning in critical areas.”); see also 27 Am. Jur. Trials 1 (Originally published in

18 1980) (footnotes omitted) (“[N]ot all forms of . . . mental retardation . . . make one

19 incompetent to stand trial. In all cases, the pivotal question to be answered is to what

                                               15
 1 degree does the . . . disability affect the defendant’s memory and intellectual abilities,

 2 which are crucial to the construction and presentation of his defense.”) (internal

 3 quotation marks omitted); ABA Standards for Criminal Justice 7-4.1(c) Mental

 4 Incompetence to Stand Trial; Rules and Definitions (Am. Bar Ass’n 1989) (“A

 5 finding of mental incompetence to stand trial may arise from . . . mental retardation

 6 or other developmental disability . . . so long as it results in a defendant’s inability to

 7 consult with defense counsel or to understand the proceedings.”).

 8   {34}   A person is competent to stand trial when he or she has “sufficient present

 9 ability to consult with his lawyer with a reasonable degree of rational

10 understanding[,]” “a rational as well as factual understanding of the proceedings

11 against him[,]” and “the capacity to assist in his own defense and to comprehend the

12 reasons for punishment.”8 State v. Rotherham, 1996-NMSC-048, ¶ 13, 122 N.M. 246,


            8
11           The Court of Appeals in State v. Gutierrez, 2015-NMCA-082, ¶ 9, 355 P.3d
12   93 and the uniform jury instructions district courts must issue when the evidence
13   raises a reasonable doubt as to the defendant’s competency, UJI 14-5104 NMRA,
14   utilize a different formulation of the conditions necessary for a defendant to be
15   deemed competent. It is unclear where this divergent standard originated or why it
16   originated, and it is equally unclear whether this divergent standard (though worded
17   differently) is substantively distinct from the standard articulated in Rotherham. It
18   is clear, however, that the existence of this divergent standard gives rise to the
19   possibility for needless confusion. For instance, the State cites the Court of Appeals
20   formulation in Gutierrez while Linares cites to this Court’s formulation in
21   Rotherham. The parties do not, however, make any arguments for one or the other

                                               16
 1 923 P.2d 1131 (internal quotation marks and citations omitted). Linares’s mental

 2 retardation may factor into this analysis—and may factor heavily—but the mere fact

 3 that she is mentally retarded does not, in and of itself, resolve the question of her

 4 competency.

 5   {35}   The district court concluded that Linares’s IQ is 68, that she has mental

 6 retardation, that the State did not overcome the presumption that an accused with an

 7 IQ below 70 has mental retardation, and, therefore, that Linares is “not competent to

 8 stand trial due to mental retardation.” At first blush, the court appears to have done

 9 precisely what is impermissible: conclude that Linares is incompetent solely because

10 she is mentally retarded. Careful review of the testimony proffered at Linares’s

11 September 11, 2014, hearing on mental retardation reveals that this is not so. The

12 court also heard evidence bearing directly on the faculties, identified in Rotherham,

13 a defendant must possess to be deemed competent and the extent to which Linares

14 possessed these faculties.

15   {36}   Dr. Cave repeatedly emphasized that she had concerns about Linares

16 proceeding to trial in light of her low IQ and limited intellectual functioning. Dr.


22 standard; they simply state the divergent standards as if both are correct. We adhere
23 to the formulation articulated in Rotherham as that case remains controlling
24 precedent.

                                             17
 1 Cave reported that Linares performed very poorly on a portion of one test that focuses

 2 on “understanding case events.” When asked what function a jury serves, Linares

 3 replied that the jury was there to “give answers for the other side.” When asked what

 4 role the prosecutor played at trial, Linares replied that the prosecutor was there to tell

 5 her (Linares’s) side of the story. Dr. Cave also expressed doubt that Linares would

 6 be able to assist defense counsel as Linares could not recall critical events associated

 7 with her case. Crucially, Dr. Cave stated that Linares exhibited no signs of

 8 malingering.

 9   {37}   Dr. Cave also testified that her determination that Linares is incompetent was

10 in part premised on the fact that Linares was facing first-degree murder charges. Dr.

11 Cave did not expound upon why the nature and severity of the charges against

12 Linares factored into her competency assessment, but it seems apparent that Dr. Cave

13 was concerned that a young woman of very limited intellectual functioning with a

14 fundamentally flawed conception of basic legal concepts would not and could not

15 understand the full possible consequences of a first-degree murder conviction nor

16 why, if convicted, she might be required to spend the rest of her foreseeable life in

17 prison.

18   {38}   The evidence adduced at the mental retardation hearing supports the conclusion


                                               18
 1 that Linares is incapable of consulting with her attorney with a reasonable degree of

 2 rational understanding, that she holds a fundamentally incoherent view of the nature

 3 of the proceedings that were to be brought against her, and that she would not

 4 comprehend the reasons for punishment if she were convicted. Accordingly,

 5 substantial evidence supports the district court’s determination that Linares is

 6 incompetent. The court did not abuse its discretion in so concluding.

 7   {39}   While it is true, as the State points out, that the record reflects that Dr. Cave

 8 initially concluded that Linares was competent and that there is evidence in the record

 9 that Linares did understand the nature of the charges against her, we cannot say that

10 the court abused its discretion when it ultimately rejected the conclusion that Linares

11 is competent. Our inquiry is limited only to whether substantial evidence supports

12 the conclusion the court reached. See State v. Nelson, 1981-NMSC-100, ¶ 15, 96

13 N.M. 654, 634 P.2d 676 (“The evidence presented to the court was conflicting, and

14 we cannot hold as a matter of law that the trial judge abused his discretion in finding

15 that the defendant was competent.”).

16 C.       The DOH Did Conduct a Dangerousness Evaluation Prior to the
17          Commencement of Civil Commitment Proceedings

18   {40}   The State’s final argument concerns the procedural requirements mandated by

19 Section 31-9-1.6(B) and (C). The State contends that these provisions required the

                                               19
 1 “trial court” to obtain a dangerousness evaluation of Linares from the DOH before

 2 civil commitment proceedings commenced. The State claims that this was not done.

 3 As a preliminary matter, we note that the State’s argument that the “trial court” failed

 4 in some capacity presents us with a difficulty as this claim ignores the fact that while

 5 the competency proceedings were conducted in the Twelfth Judicial District Court

 6 the civil commitment proceedings were conducted in the Thirteenth Judicial District

 7 Court. The State’s reference to a “trial court” does not adequately identify which of

 8 the two courts involved in the proceedings below allegedly erred. In any case, and

 9 as we explain in the discussion that follows, our review of the statutes and the

10 proceedings below convince us that the State’s argument fails.

11   {41}   The State’s argument requires us to construe Section 31-9-1.6(B) and (C) and

12 to determine whether the proceedings in district court conformed to the requirements

13 of these provisions. To the extent we engage in statutory construction, our review is

14 de novo. State v. Trujillo, 2009-NMSC-012, ¶ 9, 146 N.M. 14, 206 P.3d 125.

15   {42}   Section 31-9-1.6(B) provides as follows:

16          If the court finds by a preponderance of the evidence that the defendant
17          has mental retardation and that there is not a substantial probability that
18          the defendant will become competent to proceed in a criminal case
19          within a reasonable period of time not to exceed nine months from the
20          date of the original finding of incompetency, then no later than sixty
21          days from notification to the secretary of health or his designee of the

                                                20
 1          court’s findings the [DOH] shall perform an evaluation to determine
 2          whether the defendant presents a likelihood of serious harm to himself
 3          or a likelihood of serious harm to others.

 4 Section 31-9-1.6(C) then provides that:

 5          If the [DOH] evaluation results in a finding that the defendant presents
 6          a likelihood of serious harm to himself or a likelihood of serious harm
 7          to others, within sixty days of the [DOH’s] evaluation the [DOH] shall
 8          commence proceedings pursuant to Chapter 43, Article 1 NMSA 1978
 9          if the defendant was charged with murder in the first degree . . . in the
10          initial proceedings, and the court presiding over the initial proceedings
11          shall enter a finding that the respondent presents a likelihood of harm to
12          others.

13 We shall not attempt to fully explicate the procedural requirements of these

14 provisions and focus instead only on the requirements germane to the State’s

15 argument. We agree with the State that these provisions require the DOH to perform

16 a dangerousness evaluation before civil commitment proceedings are commenced.

17 See State v. Gutierrez, 2015-NMCA-082, ¶ 47, 355 P.3d 93 (“Once a defendant is

18 found to have mental retardation, the statute requires a [DOH] evaluation regarding

19 whether the defendant poses a serious threat of harm to himself or others. If the

20 [DOH] finds that the defendant is dangerous, then Section 43-1-1 civil commitment

21 proceedings must be commenced.”). We disagree, however, that this requirement was

22 not met in this case.

23   {43}   On October 2, 2014, the Twelfth Judicial District Court entered an order

                                               21
 1 finding that Linares is incompetent due to mental retardation, that there was not a

 2 substantial probability that Linares would become competent within a reasonable

 3 period of time not to exceed nine months, and that Linares is a danger to others. In

 4 that same order, the court directed the DOH to commence civil commitment

 5 proceedings under Section 43-1-1, but the court made clear that until the DOH

 6 commenced those proceedings, Linares would remain in the custody of the Lincoln

 7 County Detention Center.

 8   {44}   On January 27, 2015, the DOH filed a petition with the Thirteenth Judicial

 9 District Court for the involuntary commitment of Linares under Section 43-1-1. The

10 DOH’s petition states that Linares’s “developmental disability creates an imminent

11 likelihood of serious harm to herself or others.” The petition further indicates that Dr.

12 John Gatling was prepared to testify on behalf of the DOH at the anticipated hearing

13 on civil commitment.

14   {45}   On February 12, 2015, the Thirteenth Judicial District Court held a hearing and

15 determined that Linares “presents an imminent likelihood of serious harm to herself

16 or others[,]” and that civil commitment was in Linares’s best interests and constituted

17 the “least drastic means.” See § 43-1-13(G). Accordingly, the Thirteenth Judicial

18 District Court committed Linares to the DOH under Section 43-1-13 for a period of


                                              22
 1 habilitation not to exceed six months.

 2   {46}   The State’s contention that the “trial court” erred in some respect by initiating

 3 civil commitment proceedings without first obtaining the requisite dangerousness

 4 evaluation from the DOH is unavailing. When the Thirteenth Judicial District Court

 5 committed Linares to the DOH on February 12, 2015, it did so only after the DOH

 6 evaluated Linares and concluded that she was a danger to herself and others and after

 7 the court presiding over the initial proceedings—the Twelfth Judicial District

 8 Court—found that Linares was a danger to others. To the extent Section 31-9-1.6(B)

 9 and (C) require dangerousness determinations, these proceedings complied with the

10 mandates of these provisions. As the State presents no other challenge to the

11 procedure or merits of the civil commitment proceedings, we dedicate no further

12 scrutiny to the subject. See In re Doe, 1982-NMSC-099, ¶¶ 2-3, 98 N.M. 540, 650

13 P.2d 824 (observing that we do not address arguments not raised on appeal).

14 III.     CONCLUSION

15   {47}   For the foregoing reasons, we reject the State’s arguments and affirm.

16   {48}   IT IS SO ORDERED.



17                                                   ______________________________
18                                                  JUDITH K. NAKAMURA, Justice

                                               23
1 WE CONCUR:



2 __________________________________
3 CHARLES W. DANIELS, Chief Justice



4 __________________________________
5 PETRA JIMENEZ MAES, Justice



6 ____________________________________
7 EDWARD L. CHÁVEZ, Justice



8 ____________________________________
9 BARBARA J. VIGIL, Justice




                                  24